DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Muncy on March 22, 2021.

The application has been amended as follows: 

Claim 4 amended to read:
	4. The spacecraft docking system according to claim 1, wherein the self-difference buffer comprises two gears and an idle gear, the two gears are each connected to one of the screw nut assemblies, the two gears are associated with the same idle gear, and the idle gear is further controlled by a self-difference drive structure. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 Ghofranian (US 9302793) teaches the limitation of a spacecraft docking system comprising: an active docking device (#108), comprising an active docking ring (#701) and a docking frame (#709); and a passive docking device (#700), wherein the active docking device further comprises three sets of buffer mechanisms (Fig. 7, #705), each set of buffer mechanisms comprises two screw nut assemblies (Fig. 6). Although ART 1 does not have a single main buffer for each set of buffer mechanisms which simultaneously drives and stretches the two screw nut assemblies, this feature is known in the art, as seen in Pruett (US 4391423) (#52). The limitation of the two screw nut assemblies being relatively adjusted and stretched through the self-difference buffer is not anticipated or made obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647